   Case: 1:12-cr-01005 Document #: 187 Filed: 02/03/21 Page 1 of 5 PageID #:1965




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )       No. 12 CR 1005
                                                 )
JOHN LOHMEIER,                                   )       Judge John J. Tharp, Jr.
                                                 )
               Defendant.
                                                 )

                                            ORDER

       Defendant’s renewed motion for compassionate release pursuant to 18 U.S.C. §
3582(c)(1)(A)(i) [170] is denied. See Statement for details.

                                         STATEMENT

        Defendant John Lohmeier is serving a 180-month sentence after pleading guilty to a
securities fraud scheme that resulted in the loss of more than $8 million by hundreds of victims.
He has been in custody on that sentence since August 30, 2016. He is serving his sentence at the
minimum-security satellite camp at FCI Oxford, in Wisconsin.

       Mr. Lohmeier previously filed a motion for compassionate release pursuant to 18 U.S.C. §
3582(c)(1)(A)(i) on May 12, 2020. The Court denied that motion, without prejudice, for failure to
exhaust his administrative remedies as required by the statute before filing a motion for sentence
reduction in court [169]. Mr. Lohmeier has filed a renewed motion [170] and the government
concedes that he has now exhausted his administrative remedies. Response, ECF No. 173, at 8-9.
Accordingly, the Court now addresses the substance of Mr. Lohmeier’s motion.

        Defendant Lohmeier’s motion is premised on the COVID-19 pandemic. While he
complains about the adequacy of the healthcare he is receiving at Oxford generally,1 he alleges
that he “suffers from just the sort of ailments that make him an even higher risk in the event that
he is afflicted with COVID-19.” Motion, ECF 170, at 4. He also alleges that FCI Oxford “is now
in the midst of a COVID-19 crisis.” Id. at 5. Neither claim holds up, much less constitutes a
compelling and extraordinary basis to truncate Mr. Lohmeier’s sentence to time served.

        Mr. Lohmeier claims that he suffers from three conditions that “are deemed high risk by
the CDC for severe complications related to COVID-19”: bronchitis; deep vein thrombosis; and
testosterone deficiency. None of these conditions, however, is identified in the CDC’s current

       1
         To the extent that Mr. Lohmeier seeks to reduce his sentence on the basis that he is not
receiving adequate healthcare at FCI Oxford generally, it fails to establish that any of Mr.
Lohmeier’s health conditions are dire.
   Case: 1:12-cr-01005 Document #: 187 Filed: 02/03/21 Page 2 of 5 PageID #:1966




guidance as a condition that increases the risk of severe illness from COVID-19. See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited February 2, 2021).

         None of these conditions, moreover, appears to significantly compromise Mr. Lohmeier’s
health. His pulmonary/respiratory system was described as “within normal limits,” without
coughing, and clear to auscultation during an exam done by the chronic care clinic in September
2020. ECF No. 174 at 7.2 No reference to chronic bronchitis was noted. Other comprehensive
listings of Mr. Lohmeier’s health issues similarly omit any reference to chronic bronchitis. See,
e.g., ECF No. 174 at 80-81 (2017 inventory of health issues). Over the past year, for example, Mr.
Lohmeier presented at sick call in April 2020, reporting that he suffers from “chronic seasonal
bronchitis” and complained that his left lung was congested and burned when he coughed. The
physical exam notes, however, describe Mr. Lohmeier’s condition as “acute”—not chronic—
bronchitis and reflect that on examination Mr. Lohmeier s pulmonary function was within normal
limits, he was not suffering from respiratory distress, his lungs were clear to auscultation, he did
not appear to be ill and had no shortness of breath or cough. Id. at 27-29. With respect to the blood
clotting issue, based on information provided by Mr. Lohmeier and the BOP, the blood clotting
issue was a one-time event, which took place after a surgery in September 2015. Id. at 33
(“first/only occurrence in 2015”); id. at 81 (listing acute embolism and thrombosis of vein” as in
remission). This problem occurred almost a year before Mr. Lohmeier’s incarceration, has not
recurred, and the medical records indicate no need for further treatment for the issue. And finally,
with respect to low testosterone, while that condition is well documented in the medical records,
those records make clear that Mr. Lohmeier was being given testosterone supplements until his
recent medical evaluation on September 22, 2020 and that they were effective. At that time, the
records indicate that his testosterone was not low, but “elevated,” prompting the doctor to
discontinue the supplement with reassessment to follow. ECF No. 174 at 1. That reassessment was
continuing in January 2021 and confirmed that the treatment would be resumed if indicated.

        Simply put, defendant has not demonstrated that he is suffering from medical conditions
that put him at more serious risk if he contracts COVID-19, and thus he has failed to demonstrate
the existence of “extraordinary and compelling reasons” for a sentence reduction.3 The point is
confirmed by the fact that Mr. Lohmeier was infected with COVID-19 and remained

       2
         Other exams include similar reports of normal pulmonary function. See also, e.g., ECF
No. 184 at 7-8 (“within normal limits”); ECF No. 174 at 11 (August 2020 exam; “lungs clear to
auscultation”); id. at 34 (February 2020 exam; lungs “clear to auscultation”).
       3
          In its initial filing, the Government argued that in addition to finding extraordinary and
compelling reasons to reduce a defendant’s sentence, doing so must also be “consistent with
applicable policy statements issued by the U.S. Sentencing Commission,” Resp. at 7, the Seventh
Circuit rejected that argument about a month after the Government filed its response. See United
States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020), explaining that (due to the lack of a quorum)
the Sentencing Commission has not yet promulgated an “applicable” policy statement concerning
prisoner-initiated applications for compassionate release, so judicial discretion in assessing
whether there are extraordinary and compelling circumstances within the meaning of
§ 3582(c)(1)(A) is not cabined by the Guidelines. The Government acknowledged Gunn’s holding
in its response to Lohmeier’s first supplemental filing.


                                                 2
   Case: 1:12-cr-01005 Document #: 187 Filed: 02/03/21 Page 3 of 5 PageID #:1967




asymptomatic. ECF No. 179 at 20 (documenting positive test and describing Lohmeier as
“asymptomatic”). See also, e.g., id. at 1 (reporting that inmate denied all symptoms of COVID-19
infection following positive test over the course of the following week). Mr. Lohmeier asserts that
he did suffer symptoms and contends that medical staff did not document his symptoms properly
because they were too busy but that claim is not credible; it takes no more time or effort to check
a box with a “Y” (for yes, to indicate a patient is experiencing a symptom) than it does to fill the
box with an “N” (for no, to indicate a patient is not experiencing a symptom). Mr. Lohmeier’s
records reflect that he repeatedly responded negatively as to all COVID-19 symptoms. Moreover,
even if he experienced the symptoms he identifies, there is no basis to conclude that he faces a dire
risk to his health resulting from his COVID-19 infection; indeed, medical records reflect that in
January 2021 Mr. Lohmeier was working in a prison job that required physical exertion—not the
type of activity to which a compromised individual would be assigned. ECF No. 184 at 1 (injury
reported while sorting scrap metal into dumpsters). The Court agrees with others which have held
that having previously contracted COVID-19 with mild symptoms does not constitute an
extraordinary and compelling basis to reduce a defendant’s sentence. See, e.g., United States v.
Bartlett, No. 13 CR 463-1, 2021 WL 54024, at *2 (N.D. Ill. Jan. 6, 2021) (“The fact that Mr.
Bartlett contracted and recovered from COVID-19 cuts against granting the relief he requests.”)
(Durkin, J.); United States v. Thompson, No. 04 CR 464-1, 2020 WL 7771141, at *3 (N.D. Ill.
Dec. 30, 2020) (defendant’s symptoms from COVID-19 infection, “including shortness of breath,
chest pains, tightness in his chest, ringing in his ears, body/muscle aches, and ‘odd pains time to
time,’ while undoubtedly unpleasant, are similar to those experienced by many Covid-19 sufferers
who go on to recover from the disease”) (Bucklo, J.); United States v. Correa, 11 CR 750, Dkt.
No. 311 (Oct. 21, 2020) (Dow, J.) (denying motion for compassionate release after defendant,
contracted and recovered from a mild case of COVID-19 while in custody, and observing “[w]hile
there are reported cases of reinfection, such events appear to be very rare.”); United States v.
Phillips, 2020 WL 7353867 (D. Kansas, Dec. 15, 2020) (lingering symptoms and possibility of
reinfection did not constitute extraordinary and compelling basis for sentence reduction).

        That Mr. Lohmeier was infected, moreover, substantially reduces his risk of reinfection.
According to the CDC, “Cases of reinfection with COVID-19 have been reported, but remain
rare.”4 See https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last visited
February 3, 2021). And even were that not the case, the Court would not be inclined to find
compelling circumstances for reducing Mr. Lohmeier’s sentence based on concern about the risk
of severe health impairments should he again contract COVID-19 when he has declined to take all
available precautions against infection—specifically, vaccination. See ECF No. 184 at 88, 113
(declining Pfizer and Moderna vaccines, respectively). In declining vaccination (twice), Mr.
Lohmeier declined the opportunity to reduce his risk exposure to COVID-19 dramatically; he
cannot reasonably expect that prolonging his risk by declining vaccination will be rewarded with
a sentence reduction. United States v. McBride, No. 519CR00007KDBDCK1, 2021 WL 354129,
at *3 (W.D.N.C. Feb. 2, 2021) (“Defendant's refusal to take preventative measures undermines his
assertion that extraordinary and compelling reasons exist to warrant his release from prison.”);
United States v. Williams, No. CR1701279001PHXDLR, 2021 WL 321904, at *3 (D. Ariz. Feb.

        4
          The point is not that reinfection is not possible, but that it is less likely. To date, cases of
reinfection have been uncommon and the Court is aware of no authority—and Lohmeier provides
none—suggesting that the reinfection risk is comparable to the risk of initial infection.


                                                    3
   Case: 1:12-cr-01005 Document #: 187 Filed: 02/03/21 Page 4 of 5 PageID #:1968




1, 2021) (“Defendant's own behavior [in refusing vaccination] is inconsistent with his position that
he believes he is at increased risk from the virus.”). Of course, were Mr. Lohmeier to substantially
mitigate his risk of further COVID-19 infection, that would eliminate the predicate for his
compassionate release motion. If that is the gambit, it fails. United States v. Gonzalez Zambrano,
No. 18-CR-2002-CJW-MAR, 2021 WL 248592, at *5 (N.D. Iowa Jan. 25, 2021) (“Although
defendant has a right to refuse medical treatment, the Court finds that it would be inappropriate to
reward her refusal to protect herself by granting her release. It would be paradoxical to endorse a
system whereby a defendant could manufacture extraordinary and compelling circumstances for
compassionate release by unreasonably refusing the health care afforded to them.”)

        Notwithstanding his own recalcitrance, moreover, that other inmates and staff are being
vaccinated also lowers Mr. Lohmeier’s risk exposure. The same is true for all of the other remedial
steps that the facility has taken to control the spread of infection. After a substantial outbreak of
COVID-19 cases at Oxford in the fall, there is presently only one active case, a fact that, as the
Government notes, “indicates that the efforts of BOP personnel to limit and control the spread of
the virus have had a positive impact.” ECF No. 186 at 2 n.1. And with vaccination proceeding,
there is every reason to believe that the facility’s preventive measures will be substantially
improved. And, again, in refusing vaccination, Mr. Lohmeier is contributing to any risk that
remains and, in this Court’s view, forfeits his claim that the remaining risk constitutes an
extraordinary and compelling basis to reduce his sentence.

        Even if the Court were to conclude that Mr. Lohmeier’s health presented an extraordinary
and compelling basis to reduce his sentence, the motion would still be denied because reducing
Mr. Lohmeier’s sentence by two thirds would, in the Court’s view, make a travesty of the
sentencing objectives set forth in 3553(a).5 Mr. Lohmeier maintains that his sentence of 180
months was “draconian” and “well outside the mainstream or the heartland” for offenses of that
type, but offers no support for that claim, Indeed, to the contrary, Mr. Lohmeier’s motion fails to
acknowledge that but for the statutory maximum on the counts he pleaded guilty to, Mr.
Lohmeier’s Guidelines range would have been much higher: 262 to 327 months; Lohmeier
received a substantial break when the government agreed to a deal that capped his potential
sentence almost 7 years below the low end of that range. Moreover, Mr. Lohmeier denigrates the
significance of his conduct in arguing that his sentencing range was as high as it was “solely”
because of the amount of the loss; “the loss,” of course, was the primary harm that Lohmeier’s
crimes caused. It is remarkable that Mr. Lohmeier’s filings fail to acknowledge in any way the
massive scope of his fraud, which victimized hundreds of customers who entrusted substantial
portions of their life savings to him only to learn that their trust had been betrayed and their savings
plundered. In none of his filings does Mr. Lohmeier evince remorse for his crimes or acknowledge
the adverse effect a sentence reduction would have on the victims of the fraud he committed. Also

       5
          Lohmeier chastises the government for arguing that he has served only about 50 months
of his 180-month sentence, arguing that with good time credits, he has served substantially more
of the sentence imposed. The Government’s argument is correct, however; the sentence imposed
was 180 months and Lohmeier remains subject to serving all of that time; good time credits may
be earned but they may also be revoked. That seems unlikely, given Mr. Lohmeier’s blemish-free
disciplinary record to date, but it would be premature to award that credit to Mr. Lohmeier at this
juncture.


                                                   4
   Case: 1:12-cr-01005 Document #: 187 Filed: 02/03/21 Page 5 of 5 PageID #:1969




conspicuous by its absence is the lack of any affirmation of a commitment to pay at least some of
the $8.1 million in restitution Mr. Lohmeier owes to those victims.

         While Mr. Lohmeier notes that the Probation Office recommended a sentence of only 60
months, that fact is simply irrelevant. Judges, not probation officers, sentence defendants. The
effect of the defendant’s fraudulent conduct was profound. It was not a crime of violence but it
destroyed lives nonetheless and demanded a substantial prison term well in excess of five years—
yet, if granted, Mr. Lohmeier would not have served even that long. Reducing the term of custody
imposed by essentially two-thirds would render the sentence entirely inadequate to reflect the
seriousness of the offense, promote respect for the law, or provide adequate deterrence to others
tempted to similarly violate their fiduciary duties and defraud their customers. The Court therefore
would not grant the requested sentence reduction even if Mr. Lohmeier had satisfied the
requirement of presenting an extraordinary and compelling justification for doing so—which he
has not done.

        Finally, to the extent that Mr. Lohmeier’s motion seeks, in the alternative, an order that he
serve the rest of his sentence in home confinement, the Court has no authority to grant the request.
As the Government points out, the designation of where a defendant serves a term of imprisonment
is within the province of the Bureau of Prisons, not the courts. Section 3582(c)(1)(A) of Title 18
does permit the Court, in conjunction with a sentence reduction, to impose a term of supervised
release up to the unserved portion of the original term of imprisonment and to impose conditions
that include home confinement. But that authority is contingent upon the granting of a sentence
reduction and, for the reasons set forth, the Court declines to grant Mr. Lohmeier’s motion for a
sentence reduction.


                                                              _____________________
Dated: February 3, 2021                                       John J. Tharp
                                                              United States District Judge




                                                 5
